          Case 2:21-cv-00514-DJH Document 9 Filed 03/26/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State of Arizona, et al.,                         No. CV-21-00514-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Janet Yellen, et al.,
13                  Defendants.
14
15           I hereby recuse myself from any further action in the above-captioned matter.
16           IT IS ORDERED this case be reassigned, by lot, to another Judge in the District of
17   Arizona.
18           IT IS FURTHER ORDERED that this matter has been reassigned by random lot
19   to the Honorable Diane J. Humetewa. All future pleadings and papers submitted for filing
20   shall bear the following complete case number: CV-21-00514-PHX-DJH.
21           Dated this 26th day of March, 2021.
22
23
24
25
26
27
28
